Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2020 has been considered by the examiner.

Claim Objections
Claims 2-3 and 12 are objected to because of the following informalities:  
The claims recite “the drive elements includes” which is grammatically awkward and should instead read - -the drive elements include- -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kikuta et al. (USPN 5,086,900).
Kikuta discloses an electromotive drive for automotive applications, the electromotive drive being a component of a locking device of an electric connection device for electric or hybrid vehicles, the electromotive drive comprising: an electric motor (2), a multistage transmission (5) arranged downstream the electric motor and including drive elements (at least 16, 17, 18) [for acting upon of a locking element of the locking device] (considered to be capable of acting upon a locking element of a locking device, via 18d), a drive housing (11) which houses the drive elements, wherein the drive housing is equipped with inner and/or edge-side protrusions (see Fig. 4, where 19 is indicated on the left side of 11, and the two supports on the right side of 11) which have direct bearing points (where 11c is indicated, and the corresponding semicircular cutouts in the other two supports)  for at least one of the drive elements; wherein the drive elements include stationary drive elements (2), and wherein the inner and/or edge-side protrusions are equipped with the direct bearing points for the stationary drive elements, wherein the drive elements includes movable drive elements (16, 17, 18), and wherein the inner and/or edge-side protrusions are equipped with the direct bearing points for the movable drive elements, wherein the inner and/or edge-side protrusions are formed integrally (see Fig, 4, protrusions considered integral as they are a fixed portion of the house) on the drive housing, wherein the inner and/or edge-side protrusions are configured as housing ribs (protrusions considered to be “housing ribs”) on the drive housing, wherein the housing ribs have an extent in a transverse (left to right in Fig. 4) and/or longitudinal direction by comparison with the an axial direction (along the axis depicted through 16) of the an associated one of the drive elements, wherein the direct bearing points are configured for axially and/or radially (considered to axially and radially secure) securing the relevant drive elements, wherein the bearing points are each opened in an installation direction (see Fig. 4, installation direct considered to be perpendicular to both the transverse and axial directions, or “downward” in Fig. 4) of the drive elements, wherein the drive housing is includes a lower shell (11) including the inner and/or edge-side protrusions, and an upper shell (10) which closes the lower shell as a closure for the lower shell, wherein the bearing points  are configured for reinforcement (protrusions are formed in corners of the housing and would therefore reinforce the housing) and/or stabilization of the drive housing, wherein the drive elements include stationary drive elements (2) and movable drive elements (16, 17, 18), and wherein the direct bearing points of the inner and/or edge-side protrusions are configured to accommodate the stationary drive elements and the movable drive elements, wherein the movable drive elements include shafts (12, 18) of the multistage transmission, each of the shafts defining a stage of the multistage transmission, wherein the shafts extend parallel (see Fig. 4) to each other and the inner and/or edge-side protrusions extend transversely relative to the shafts, wherein the stationary drive elements include the electric motor (2), wherein the direct bearing points have a U-shaped cross section (11c considered u shaped), wherein the housing ribs are spaced relative to each other (see Fig, 4), and wherein all of the housing ribs extend in the transverse direction (see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuta et al. (USPN 5,086,900) in view of Schorpp et al. (US 2017/0159793 A1).
Kikuta discloses the claimed invention except for wherein the inner and/or edge-side protrusions and the drive housing are formed as a one-piece plastic molding or wherein the movable drive elements and the inner and/or edge-side protrusions are both formed of plastic.
Schorpp discloses that a housing (10) and protrusions (38) are formed as a one-piece plastic molding (Paragraph [0044]), and movable drive elements that are formed of plastic (Paragraph [0039]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified Kikuta to have the housing and protrusions formed as a on-piece plastic molding, and have the drive elements formed of plastic, as the selection of a known material suitable for a given intended use is within the level of ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658